UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED November 24, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBERS 333-137067, 333-121479, 333-84294 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 20-4833998 DELAWARE 20-1854833 DELAWARE 13-4126506 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) 7211 CIRCLE S ROAD AUSTIN, TEXAS 78745 (Address of principal executive offices) (Zip Code) Registrants’ Telephone Number, Including Area Code (512)444-0571 Indicate by check mark whether the registrants (1)have filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrants were required to file such reports), and (2)have been subject to such filing requirements for the past 90days. Yes o No þ. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrants are shell companies (as defined in Rule12b-2 of the Exchange Act). Yes o No þ. Number of shares outstanding of American Achievement Group Holding Corp. as of January 15, 2008: 505,460 shares of common stock. Number of shares outstanding of AAC Group Holding Corp. as of January 15, 2008: 100 shares of common stock. Number of shares of American Achievement Corporation outstanding as of January 15, 2008: 100 shares of common stock. This Form 10-Q is a combined quarterly report being filed separately by three registrants: American Achievement Group Holding Corp., AAC Group Holding Corp., and American Achievement Corporation. Unless the context indicates otherwise, any reference in this report to “Parent Holdings” refers to American Achievement Group Holding Corp., “Intermediate Holdings” refers to AAC Group Holding Corp., and “AAC” refers to American Achievement Corporation, the indirect wholly-owned operating subsidiary of Intermediate Holdings. The “Company”, “we”, “us”, and “our” refer to American Achievement Group Holding Corp., and AAC Group Holding Corp. together with American Achievement Corporation. FOR THE QUARTERLY PERIOD ENDED NOVEMBER 24, 2007 INDEX PAGE PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements and Notes Unaudited Condensed Consolidated Balance Sheets — As of November24, 2007and August25, 2007 3 Unaudited Condensed Consolidated Statements of Operations — For the Three Months Ended November24, 2007 and Three Months Ended November25, 2006 6 Unaudited Condensed Consolidated Statements of Cash Flows— For the Three Months Ended November24, 2007 and Three Months Ended November25, 2006 9 Notes to Condensed Consolidated Financial Statements (unaudited) 12 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 28 PART II. OTHER INFORMATION Item1. Legal Proceedings 29 Item6. Exhibits 29 SIGNATURES 30 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO Pursuant to Section 906 Certification of CFO Pursuant to Section 906 Explanatory Note This combined Form 10-Q is separately filed by American Achievement Group Holding Corp., AAC Group Holding Corp., and American Achievement Corporation. Each Registrant hereto is filing on its own behalf all of the information contained in this quarterly report that relates to such Registrant. Each Registrant hereto is not filing any information that does not relate to such Registrant, and therefore makes no representation as to any such information. Unless the context indicates otherwise, any reference in this report to “Parent Holdings” refers to American Achievement Group Holding Corp., “Intermediate Holdings” refers to AAC Group Holding Corp., and “AAC” refers to American Achievement Corporation, the indirect wholly-owned operating subsidiary of Intermediate Holdings. The “Company”, “we”, “us”, and “our” refer to American Achievement Group Holding Corp., and AAC Group Holding Corp. together with American Achievement Corporation. 2 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. Condensed Consolidated Balance Sheets (unaudited) Parent Holdings November 24, 2007 August 25, 2007 (Dollars in thousands) ASSETS Cash and cash equivalents $ 10,231 $ 1,454 Accounts receivable, net of allowance for doubtful accounts of $2,201 and $1,875, respectively 40,984 43,039 Inventories, net 28,535 31,158 Deferred tax asset 9,594 3,731 Prepaid expenses and other current assets, net 19,848 18,317 Total current assets 109,192 97,699 Property, plant and equipment, net 69,702 70,653 Goodwill 171,073 173,277 Other intangible assets, net 105,033 107,855 Other assets, net 22,958 26,582 Total assets $ 477,958 $ 476,066 LIABILITIES AND STOCKHOLDERS’ DEFICIT Book overdraft $ 558 $ 5,082 Accounts payable 9,541 10,590 Customer deposits 25,047 11,771 Accrued expenses 21,494 20,361 Deferred revenue 9,477 4,460 Accrued interest 2,239 5,550 Current portion of long-term debt 1,134 900 Total current liabilities 69,490 58,714 Long-term debt, net of current portion 547,721 537,680 Mandatory redeemable preferred stock 7,500 7,500 Deferred tax liabilities 8,221 9,736 Other long-term liabilities 7,399 6,619 Total liabilities 640,331 620,249 Commitments and contingencies Stockholders’ deficit: Common stock 5 5 Additional paid-in capital (124,045 ) (124,045 ) Accumulated deficit (41,414 ) (23,297 ) Accumulated other comprehensive income 3,081 3,154 Total stockholders’ deficit (162,373 ) (144,183 ) Total liabilities and stockholders’ deficit $ 477,958 $ 476,066 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AAC GROUP HOLDING CORP. Condensed Consolidated Balance Sheets (unaudited) Intermediate Holdings November 24, 2007 August 25, 2007 (Dollars in thousands) ASSETS Cash and cash equivalents $ 9,941 $ 1,168 Accounts receivable, net of allowance for doubtful accounts of $2,201 and $1,875, respectively 40,984 43,039 Inventories, net 28,535 31,158 Deferred tax asset 9,594 3,731 Prepaid expenses and other current assets, net 19,848 18,317 Total current assets 108,902 97,413 Property, plant and equipment, net 69,702 70,653 Goodwill 171,073 173,277 Other intangible assets, net 105,033 107,855 Other assets, net 15,686 18,931 Total assets $ 470,396 $ 468,129 LIABILITIES AND STOCKHOLDERS’ EQUITY Book overdraft $ 558 $ 5,082 Accounts payable 9,541 10,590 Customer deposits 25,047 11,771 Accrued expenses 21,432 20,299 Deferred revenue 9,477 4,460 Accrued interest 2,239 5,550 Current portion of long-term debt 1,134 900 Total current liabilities 69,428 58,652 Long-term debt, net of current portion 365,489 361,836 Deferred tax liabilities 18,179 19,731 Other long-term liabilities 3,117 3,034 Total liabilities 456,213 443,253 Commitments and contingencies Stockholders’ equity: Common stock - - Additional paid-in capital 24,144 24,144 Accumulated deficit (13,042 ) (2,422 ) Accumulated other comprehensive income 3,081 3,154 Total stockholders’ equity 14,183 24,876 Total liabilities and stockholders’ equity $ 470,396 $ 468,129 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERICAN ACHIEVEMENT CORPORATION Condensed Consolidated Balance Sheets (unaudited) AAC November 24, 2007 August 25, 2007 (Dollars in thousands) ASSETS Cash and cash equivalents $ 9,386 $ 620 Accounts receivable, net of allowance for doubtful accounts of $2,201 and $1,875, respectively 40,984 43,039 Inventories, net 28,535 31,158 Deferred tax asset 9,594 3,731 Prepaid expenses and other current assets, net 19,848 18,317 Total current assets 108,347 96,865 Property, plant and equipment, net 69,702 70,653 Goodwill 171,073 173,277 Other intangible assets, net 105,033 107,855 Other assets, net 13,535 16,669 Total assets $ 467,690 $ 465,319 LIABILITIES AND STOCKHOLDERS’ EQUITY Book overdraft $ 558 $ 5,082 Accounts payable 9,541 10,590 Customer deposits 25,047 11,771 Accrued expenses 21,417 20,284 Deferred revenue 9,477 4,460 Accrued interest 2,239 5,550 Current portion of long-term debt 1,134 900 Total current liabilities 69,413 58,637 Long-term debt, net of current portion 244,673 243,982 Deferred tax liabilities 30,589 30,639 Other long-term liabilities 3,089 3,006 Total liabilities 347,764 336,264 Commitments and contingencies Stockholders’ equity: Common stock - - Additional paid-in capital 109,046 109,046 Accumulated earnings 7,799 16,855 Accumulated other comprehensive income 3,081 3,154 Total stockholders’ equity 119,926 129,055 Total liabilities and stockholders’ equity $ 467,690 $ 465,319 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. Condensed Consolidated Statements of Operations (unaudited) Parent Holdings For the three months ended November 24, 2007 November 25, 2006 (Dollars in thousands) Net sales $ 51,940 $ 52,048 Cost of sales 25,317 27,393 Gross profit 26,623 24,655 Selling, general and administrative expenses 29,346 27,640 Operating loss (2,723 ) (2,985 ) Interest expense, net 15,631 14,624 Loss before income taxes (18,354 ) (17,609 ) Benefit for income taxes (4,555 ) (6,380 ) Loss from continuing operations (13,799 ) (11,229 ) Discontinued operations: Loss from discontinued segment (7,090 ) (708 ) Benefit for income taxes (2,772 ) (279 ) Loss from discontinued operations (4,318 ) (429 ) Net loss $ (18,117 ) $ (11,658 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AAC GROUP HOLDING CORP. Condensed Consolidated Statements of Operations (unaudited) Intermediate Holdings For the three months ended November 24, 2007 November 25, 2006 (Dollars in thousands) Net sales $ 51,940 $ 52,048 Cost of sales 25,317 27,393 Gross profit 26,623 24,655 Selling, general and administrative expenses 29,346 27,640 Operating loss (2,723 ) (2,985 ) Interest expense, net 8,171 8,717 Loss before income taxes (10,894 ) (11,702 ) Benefit for income taxes (4,592 ) (4,819 ) Loss from continuing operations (6,302 ) (6,883 ) Discontinued operations: Loss from discontinued segment (7,090 ) (708 ) Benefit for income taxes (2,772 ) (279 ) Loss from discontinued operations (4,318 ) (429 ) Net loss $ (10,620 ) $ (7,312 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 AMERICAN ACHIEVEMENT CORPORATION Condensed Consolidated Statements of Operations (unaudited) AAC For the three months ended November 24, 2007 November 25, 2006 (Dollars in thousands) Net sales $ 51,940 $ 52,048 Cost of sales 25,317 27,393 Gross profit 26,623 24,655 Selling, general and administrative expenses 29,346 27,640 Operating loss (2,723 ) (2,985 ) Interest expense, net 5,105 5,921 Loss before income taxes (7,828 ) (8,906 ) Benefit for income taxes (3,090 ) (3,509 ) Loss from continuing operations (4,738 ) (5,397 ) Discontinued operations: Loss from discontinued segment (7,090 ) (708 ) Benefit for income taxes (2,772 ) (279 ) Loss from discontinued operations (4,318 ) (429 ) Net loss $ (9,056 ) $ (5,826 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 8 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. Condensed Consolidated Statements of Cash Flows (unaudited) Parent Holdings For the three months ended November 24, 2007 November 25, 2006 (Dollars in thousands) Cash flows from operating activities: Net loss $ (18,117 ) $ (11,658 ) Adjustments to reconcile net loss to net cash provided by operating activities: Write-offs related to discontinued segment 5,542 - Gain on sales of property, plant and equipment (21 ) - Depreciation and amortization 5,276 6,490 Deferred income taxes (7,328 ) (6,957 ) Amortization of deferred financing fees 873 871 Accretion of interest on 10.25% senior discount notes 2,962 2,692 Accretion of Senior PIK Notes 6,388 4,904 Allowancefor doubtful accounts 326 233 Changes in assets and liabilities: Accounts receivable 1,729 914 Inventories, net 3,150 (449 ) Prepaid expenses and other current assets, net (2,652 ) (6,131 ) Other assets, net 1,666 565 Customer deposits 13,276 16,478 Deferred revenue 5,017 3,992 Accounts payable, accrued expenses, and other long-term liabilities (2,647 ) (5,496 ) Net cash provided by operating activities 15,440 6,448 Cash flows from investing activities: Purchases of property, plant and equipment (3,116 ) (2,308 ) Proceeds from sales of property, plant and equipment 52 - Net cash used in investing activities (3,064 ) (2,308 ) Cash flows from financing activities: Payments on credit facility revolver (12,950 ) (18,050 ) Proceeds from credit facility revolver 14,100 14,850 Payments on term loan (225 ) (272 ) Deferred financing fees - (179 ) Change in book overdraft (4,524 ) (1,606 ) Net cash used in financing activities (3,599 ) (5,257 ) Net increase (decrease)in cash and cash equivalents 8,777 (1,117 ) Cash and cash equivalents, beginning of period 1,454 3,404 Cash and cash equivalents, end of period $ 10,231 $ 2,287 Supplemental disclosure Cash paid during the period for: Interest $ 8,099 $ 7,640 Income taxes $ 465 $ 102 The accompanying notes are an integral part of these condensed consolidated financial statements. 9 AAC GROUP HOLDING CORP. Condensed Consolidated Statements of Cash Flows (unaudited) Intermediate Holdings For the three months ended November 24, 2007 November 25, 2006 (Dollars in thousands) Cash flows from operating activities: Net loss $ (10,620 ) $ (7,312 ) Adjustments to reconcile net loss to net cash provided by operating activities: Write-offs related to discontinued segment 5,542 - Gain on sales of property, plant and equipment (21 ) - Depreciation and amortization 5,276 6,490 Deferred income taxes (7,365 ) (5,396 ) Amortization of deferred financing fees 494 492 Accretion of interest on 10.25% senior discount notes 2,962 2,692 Allowancefor doubtful accounts 326 233 Changes in assets and liabilities: Accounts receivable 1,729 914 Inventories, net 3,150 (449 ) Prepaid expenses and other current assets, net (2,652 ) (6,131 ) Other assets, net 1,666 565 Customer deposits 13,276 16,478 Deferred revenue 5,017 3,992 Accounts payable, accrued expenses, and other long-term liabilities (3,344 ) (6,184 ) Net cash provided by operating activities 15,436 6,384 Cash flows from investing activities: Purchases of property, plant and equipment (3,116 ) (2,308 ) Proceeds from sales of property, plant and equipment 52 - Net cash used in investing activities (3,064 ) (2,308 ) Cash flows from financing activities: Payments on credit facility revolver (12,950 ) (18,050 ) Proceeds from credit facility revolver 14,100 14,850 Payments on term loan (225 ) (272 ) Deferred financing fees - (16 ) Change in book overdraft (4,524 ) (1,606 ) Net cash used in financing activities (3,599 ) (5,094 ) Net increase (decrease)in cash and cash equivalents 8,773 (1,018 ) Cash and cash equivalents, beginning of period 1,168 2,904 Cash and cash equivalents, end of period $ 9,941 $ 1,886 Supplemental disclosure Cash paid during the period for: Interest $ 8,099 $ 7,640 Income taxes $ 465 $ 102 The accompanying notes are an integral part of these condensed consolidated financial statements. 10 AMERICAN ACHIEVEMENT CORPORATION Condensed Consolidated Statements of Cash Flows (unaudited) AAC For the three months ended November 24, 2007 November 25, 2006 (Dollars in thousands) Cash flows from operating activities: Net loss $ (9,056 ) $ (5,826 ) Adjustments to reconcile net income to net cash provided by operating activities: Write-offs related to discontinued segment 5,542 - Gain on sales of property, plant and equipment (21 ) - Depreciation and amortization 5,276 6,490 Deferred income taxes (5,863 ) (4,086 ) Amortization of deferred financing fees 383 381 Allowance for doubtful accounts 326 233 Changes in assets and liabilities: Accounts receivable 1,729 914 Inventories, net 3,150 (449 ) Prepaid expenses and other current assets, net (2,652 ) (6,131 ) Other assets, net 1,666 565 Customer deposits 13,276 16,478 Deferred revenue 5,017 3,992 Accounts payable, accrued expenses, and other long-term liabilities (3,344 ) (6,184 ) Net cash provided by operating activities 15,429 6,377 Cash flows from investing activities: Purchases of property, plant and equipment (3,116 ) (2,308 ) Proceeds from sales of property, plant and equipment 52 - Net cash used in investing activities (3,064 ) (2,308 ) Cash flows from financing activities: Payments on credit facility revolver (12,950 ) (18,050 ) Proceeds from credit facility revolver 14,100 14,850 Payments on term loan (225 ) (272 ) Deferred financing fees - (16 ) Change in book overdraft (4,524 ) (1,606 ) Net cash used in financing activities (3,599 ) (5,094 ) Net increase (decrease)in cash and cash equivalents 8,766 (1,025 ) Cash and cash equivalents, beginning of period 620 2,381 Cash and cash equivalents, end of period $ 9,386 $ 1,356 Supplemental disclosure Cash paid during the period for: Interest $ 8,099 $ 7,640 Income taxes $ 465 $ 102 The accompanying notes are an integral part of these condensed consolidated financial statements. 11 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements (Dollars in thousands, unless otherwise stated) (unaudited) 1. Summary of Organization and Significant Accounting Policies Registrants The consolidated financial statements of American Achievement Group Holding Corp. (“Parent Holdings”) include the accounts of its wholly-owned subsidiary, AAC Group Holding Corp. (“Intermediate Holdings”) and its indirect wholly-owned subsidiary, American Achievement Corporation (“AAC”), all of which are separate public reporting companies. The consolidated financial statements of Intermediate Holdings include the accounts of its indirect wholly-owned subsidiary, AAC. Parent Holdings, Intermediate Holdings, and AAC are treated as entities under common control. Parent Holdings, Intermediate Holdings and AAC together with their consolidated subsidiaries are referred to as the “Company.”
